Citation Nr: 0915421	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent 
disabling for a total left knee replacement.  

2.  Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative disc disease of C5-7 with history 
of left upper extremity pain.  

3.  Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative joint disease of the right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1981 to May 
1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In March 2007, the Veteran submitted evidence of treatment of 
his right knee.  This evidence merely repeats that the 
Veteran received synovise injections of his right knee in 
2006.  That he receives these injections was noted in the 
October 2006 VA examination report, which was reviewed by the 
RO prior to issuance of the November 2006 Supplemental 
Statement of the Case.  As the substance of this evidence has 
already been considered by the RO, the Board is not required 
to delay adjudication of this appeal to allow for review of 
the evidence by the RO or waiver of such review by the 
Veteran.  See 38 C.F.R. § 20.1304(c) (2008).  

In the April 2009, APPELLANT'S BRIEF, the Veteran, through 
his representative, makes mention of his disabilities along 
with "functionally impact the veteran's ability to seek or 
maintain gainful employment."  It is unclear if the Veteran 
is seeking to file a claim for a total disability rating 
based on individual unemployability due to service-connected 
disabilities (a TDIU).  This matter is referred to the RO for 
appropriate action, including clarification from the Veteran.  

The issues of increased evaluations for the Veteran's left 
knee and cervical spine disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

FINDING OF FACT

The Veteran's service-connected degenerative joint disease of 
the right knee results in motion no more limited than from 0 
degrees of extension to 100 degrees of flexion, without pain 
over that range of motion.  
CONCLUSION OF LAW

The criteria for an evaluation higher than 10 percent 
disabling for degenerative joint disease of the Veteran's 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In deciding the Veteran's increased evaluation claim, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505 (2008), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the Court of 
Appeals for Veterans Claims (Court) held that evidence to be 
considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims. 

For disability due to traumatic arthritis the rater is 
directed to apply the criteria for rating degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis is evaluated based on the limitation 
of motion of the affected joint.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  If 
the joint is affected by limitation of motion but the 
limitation of motion is noncompensable under the appropriate 
diagnostic code, a 10 percent rating applies for each such 
major joint or group of minor joints affected by limitation 
of motion.  Id.  

In rating disabilities involving arthritis, the provisions of 
38 C.F.R. § 4.59 must be considered.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional 
loss of use of the affected part.  Under 38 C.F.R. § 4.40, 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by visible behavior on motion.  
Weakness is as important as limitation of motion, and a part 
that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The Veteran underwent VA examinations of his right knee in 
September 2004, September 2005, and October 2006.  The 
September 2005 and October 2006 examination reports indicate 
that the respective examiners reviewed the Veteran's claims 
file.  

During the September 2004 examination, range of motion of the 
Veteran's right knee was measured as from 0 degrees of 
extension to 135 degrees of flexion, without pain.  The 
Veteran did have pain at the anterior medial joint line with 
a slight click detected when tested for McMurray's sign.  His 
right knee was not swollen, collateral and cruciate ligaments 
were stable, movement was not painful until a twisting 
movement was executed in testing for McMurray's sign.  The 
examiner addressed the DeLuca factors, remarking that the 
Veteran's right knee function was impaired as a result of 
pain, fatigue, weakness and lack of endurance following 
repetitive use.  He estimated a further reduction in range of 
motion of 20 degrees due to such factors.  So, functionally, 
the Veteran had motion from 0 to 115 degrees in September 
2004.  

As to effects of the right knee disability on his daily life, 
the Veteran reported difficulty when he works on inclined 
surfaces or goes up and down stairwells.  The examiner stated 
that his right knee disability did not affect his job but did 
affect his ability to carry out athletic activities.  

During the September 2005 examination the Veteran's range of 
motion of the right knee was measured as from 0 degrees of 
extension to 100 degrees of flexion without pain.  He had 
subpatellar crepitation and popping.  McMurray and Lachman's 
were negative, and cruciate and collateral ligaments appeared 
intact.  The examiner stated that the Veteran had no 
instability, incoordination, excess fatigability, or weakened 
movements of his right knee.  

During the October 2006 examination, range of motion of the 
Veteran's right knee was measured as 0 degrees of extension 
to 130 degrees of flexion, with pain at the medial joint line 
at 130 degrees.  Cruciate and collateral ligaments and the 
patella were stable.  On valgus stress the medial compartment 
did open slightly and the examiner commented that this 
usually means medial compartment degeneration with loss of 
articular surface.  

In addressing the DeLuca factors, the examiner provided that 
the Veteran had additional pain with repeated movement but 
did not have weakened movement or incoordination.  The 
examiner stated that he believed that disability resulting 
from the Veteran's right knee pathology was greater than his 
excellent range of motion would suggest; the additional 
disability due to pain.  Factoring this in, the examiner 
stated that pain should be considered to reduce the Veteran's 
range of motion by 20 degrees.  This means the Veteran has 
painless motion from 0 degrees of extension to 110 degrees of 
flexion.  

In a document entitled APPELLANT'S BRIEF, dated in April 
2009, the Veteran, through his representative, argued that 
examinations afforded him by VA were inadequate.  He argued 
that the physician did not mention review of the claims file 
in conjunction with the 2004 and 2006 examinations and did 
not use a goniometer to measure the Veteran's range of motion 
and that the examiner did not accurately address the issue of 
pain on motion or how the Veteran's disability "functionally 
impact the veteran's ability to seek or maintain gainful 
employment within his community."  

Of note is that 38 C.F.R. § 4.46 provides as follows: "The 
use of a goniometer in the measurement of limitation of 
motion is indispensable in examinations conducted within the 
Department of Veterans Affairs."  

In the April 2009 brief, the Veteran, through his 
representative, argued as follows:  "On October 13, 2006, 
the AOJ again sends the appellant to [the VA examiner] for a 
VAE regarding the issues at hand.  Again the examiner makes 
no mention of having access to or reviewing the claims folder 
prior to the VAE."

In the October 2006 examination report, the examiner noted 
"[t]he claims file has arrived and has been reviewed."  
While there is no explicit statement of review of the claims 
file in the September 2004 examination report, the examiner 
discussed the Veteran's pertinent history with references to 
specific dates and reports.  That the examiner did not state 
that he reviewed the claims file is not evidence that he did 
not review the claims file.  Also significant is that there 
is no requirement that the claims file need be reviewed in 
order for an examination to be adequate and no requirement 
that the examiner state that he has reviewed the claims file.  
See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997) (review 
of the claims file is not required where it would not change 
the objective dispositive findings made during a medical 
examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 
(2008) (it is not necessary for a VA medical examiner to 
specify that he has read the entire claims file where it is 
clear from his report that he has done so and is familiar 
with the claimant's extensive medical history.)  

Additionally, in the September 2005 examination report, the 
examiner stated "The C-file was examined."  The examiner 
indicated review of the claims file in the September 2005 and 
October 2006 reports.  The results that address the rating 
criteria were not meaningfully different in those reports.  
The Veteran's argument with regard to review of the claims 
file by the examiner is meritless.  

As to the argument regarding measurement with the goniometer, 
there is no indication that the examiner did not use a 
goniometer to measure the Veteran's range of motion of the 
right knee.  He stated the measurements in degrees, which 
would imply measurement with a goniometer.  There is no 
requirement that the examiner state that he used a 
goniometer.  There is a presumption of regularity that 
government officials "have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 
(1992) (quoting United States v. Chem. Found. Ind. 272 U.S. 
1, 14-15 (1926)  The Veteran's contention that the examiner 
did not use a goniometer does not rebut the presumption of 
regularity.  

Moreover, the physicians who examined the Veteran would have 
no significant motivation to not conduct a proper 
examination; but rather it is reasonable to assume that the 
physicians would be motivated to properly conduct their 
duties so as to preserve their professional reputation and 
employment.  

The Board finds that the presumption that the examiner 
adhered to VA regulations in measuring the Veteran's right 
knee motion is not rebutted.  

The argument that the VA examiner has not adequately 
addressed the issue of pain on motion ignores extensive 
comments in the September 2004 and October 2006 examination 
reports.  At the time of the September 2004 examination, by 
his own report as recorded in that examination report, the 
Veteran was employed as a project manager at a 
telecommunications company.  In the report of that 
examination, the examiner stated that his right knee 
disability did not affect his job but did affect his ability 
to carry out athletic activities.  At the time of the October 
2006 examination, the Veteran again reported this employment.  
In the report of that examination, the examiner discussed how 
the Veteran's right knee disability affected his job, stating 
that the affect was similar to that of his left knee 
disability.  The examiner described this as resulting in the 
Veteran selecting projects that do not involve overhead work 
or climbing stairs.  The examiner recounted the Veteran's 
report that his job involved paperwork and going out to 
various places.  There is no indication that the Veteran's 
right knee disability has any significant effect on his 
ability to do paperwork or go out to various places.  The 
argument that examiner did not address how the Veteran's 
disability "functionally impact the veteran's ability to 
seek or maintain gainful employment within his community" 
makes no sense and is without merit.  

In both the September 2004 and October 2006 examination 
reports, the examiner discussed the effect of pain resulting 
from the Veteran's right knee disability and even specified 
the additional disability resulting from pain.  Therefore, 
the argument that the examiner did not address the effects of 
pain resulting from the Veteran's disability is contrary to 
the facts and is without merit.  

The Veteran's right knee disability, at worst and considering 
application of 38 C.F.R. § 4.40 and § 4.45, results in motion 
no more limited  than from 0 degrees of extension to 100 
degrees of flexion.  This does not allow for a compensable 
rating under Diagnostic Codes 5260 or 5261.  However, 
application of Diagnostic Code 5003 and 38 C.F.R. § 4.59, 
result in assignment of the minimum rating for limitation of 
motion of the joint, which in this case is 10 percent, the 
rating already assigned.  

The Board has also reviewed private treatment records which 
include those from Orthopaedic Associates of North Texas and 
Frisco Orthopaedics and Sports Medicine.  These treatment 
records provide evidence no more favorable to the Veteran's 
claim than that provided by the VA examination reports.  A 
schedular rating higher than 10 percent disabling for the 
Veteran's right knee disability is not warranted.  

Because it could be said that the Veteran, in the April 2009 
brief, reasonably raised the issue of an extraschedular 
rating by mentioning employment, the Board will explain why 
this matter does not warrant referral for extraschedular 
consideration.  

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

More recently, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  The Court stated that the RO or the Board must 
first determine whether the schedular rating criteria 
reasonably describe the veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating 
criteria do reasonably describe the veteran's disability 
level and symptomatology, the assigned schedular evaluation 
is adequate, referral for extraschedular consideration is not 
required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

All symptoms and the level of disability resulting from the 
veteran's right knee disability by criteria found in the 
rating schedule, including application of 38 C.F.R. § 4.40 
and § 4.45 addressing factors such as pain.  Therefore, the 
first prong of the Thun test is not satisfied and referral 
for extraschedular consideration is not warranted.  

Furthermore, although the Veteran seems to imply in his April 
2009 brief that somehow is right knee disability may affect 
his employment, the affects are minimal.  Certainly there is 
no marked interference with employment.  Indeed, after 
interviewing and examining the Veteran in September 2004, the 
examiner remarked that the Veteran's right knee disability 
did not affect his job but did, in combination with his left 
knee disability, did impact on his ability to carry out 
athletic activities.  In the October 2006 examination report, 
the examiner stated that the Veteran's right knee disability 
affected his job and day-to-day activities much as does his 
left knee disability.  In referring to the affect of the left 
knee (and thereby the right knee) disability on the Veteran's 
job and day to day activities, the examiner stated as 
follows:  

He has changed the type of projects he is 
working on and no longer climbs or does 
overhead work.  His job involves 
paperwork at the office and also going 
out to various places.  So far as day-to-
day activities are concerned the patient 
walks with his wife a mile and a half and 
following that he states both knees will 
swell.  He still does a small amount of 
yard work but nothing major and nothing 
that requires getting into awkward 
positions.  

Even if the first prong of the Thun analysis were met, this 
is not evidence of marked interference with employment or of 
any "additional factors" within the meaning of 38 C.F.R. 
§ 3.321 or caselaw.  Referral for extraschedular 
consideration is not warranted with regard to the Veteran's 
service connected right knee disability.  

Because all evidence of record is unfavorable to assigning an 
evaluation higher than 10 percent disabling for the Veteran's 
degenerative joint disease of the right knee, or for referral 
for extraschedular consideration, his appeal as to this issue 
must be denied.  All evidence of record pertinent to the 
period from one year prior to when VA received the Veteran's 
claim for an increased rating until the present supports the 
conclusion that the Veteran is not entitled to additional 
increased compensation during any time within the appeal 
period.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of- the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  As 
with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

In a letter dated in July 2004, the RO informed the Veteran 
that to establish entitlement to an increased evaluation the 
evidence must show that his disability had gotten worse.  The 
Board is aware that this is the type of notice that the Court 
has found to be deficient in Vazquez-Flores, however, in this 
case, the defect in notice did not result in prejudice to the 
Veteran.  

In that July 2004 letter, the RO informed the Veteran of his 
and VA's respective duties in obtaining evidence.  While, at 
that point, the RO may not have provided notice as to what 
kinds of evidence to submit, he was informed that he could 
seek VA's assistance in obtaining evidence.  

In March 2006, the RO sent the Veteran a letter explaining 
how VA assigns disability ratings and effective dates.  That 
letter informed him that ratings were assigned based on 
application of a schedule for evaluating disabilities and 
told him where that schedule was published.  He was informed 
that VA would consider evidence showing the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  He was also told that if his impairment was not 
covered by the rating schedule, ratings outside of the 
schedule could be assigned.  This letter also provided the 
Veteran with an extensive list of examples of the types of 
evidence that could substantiate his claim.  

The March letter was not sent prior to the initial 
adjudication of his claim by the RO.  Therefore, even to the 
extent that the content of the March 2006 letter was 
compliant with the Court's explanation of VCAA notice 
requirements, there was a timing error.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice letter, followed by readjudication of the 
claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

Here, the Veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claim, 
has had ample time to respond, and the RO has issued 
supplemental statement of the case (in November 2006), after 
the March 2006 notice was provided.  For these reasons, the 
timing error has not affected the essential fairness of the 
adjudication.  

There still remains some deficiency in notice, given that the 
Veteran's knee disability is evaluated based on specific 
measurements.  VA did not provide the Veteran with VCAA 
notice that his disability would be based on measurements.  
Nor did VA provide the Veteran with the precise language that 
he should submit evidence the effect that any worsening of 
his disability has on his daily life.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the notice elements the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In Vazquez-Flores, the Court stated that in determining 
whether a VCAA notice error prejudiced the veteran, 
consideration must be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision."  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 46 (2008).  

In this case although the defect consisting of notice less 
than fully compliant with the Court's explanation in Vazquez-
Flores has not been cured, that defect has not resulted in 
prejudice to the Veteran.  He was informed of the criteria 
under which his knee disability was evaluated by means of the 
Statement of the Case sent to him in January 2006, and, 
through his representative, he has specifically argued that 
joint motion was not properly measured.  While the Board 
finds this argument without substantive merit, the argument 
demonstrates that the Veteran knows that measurements are 
involved in determining the rating to be assigned for his 
disability of the right knee.  

In the July 2006 letter, the RO informed the Veteran that he 
could submit evidence discussing his disability symptoms from 
people who had witnessed how his disability affected him.  
This is listed with other examples of evidence that he was 
advised to submit, including Social Security Administration 
determinations and statements from employers.  Given the 
inclusion of the example that he could submit evidence from 
people who had witnessed how his disability had affected him 
next to the examples specifically pertinent to employment, a 
reasonable person would understand that the breadth of 
probative evidence was wider than merely evidence related to 
employment.  This notice sufficiently informed the Veteran 
that he could submit evidence of how his disability affected 
his daily life.  

In short, the Veteran has demonstrated that he has actual 
knowledge of the information that fully compliant VCAA notice 
would have provided or, from the notice provided, would have 
realized what evidence was needed to substantiate his claim.  
Given these facts, the Board finds that the notice defect in 
this case has not prejudiced the Veteran and therefore has 
adjudicated his appeal.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Associated with the claims file are 
private treatment records including those from Orthopaedics 
Associates of North Texas and Frisco Orthopaedics and Sports 
Medicine.  Examinations were afforded the Veteran in 
September 2004, September 2005, and October 2006.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

An evaluation in excess of 10 percent disabling for 
degenerative joint disease, right knee, is denied.  


REMAND

In April 2007, VA received clinical evidence from "A.M.", 
M.D. of Orthopedic Associates of Dallas, L.L.P.  This 
evidence stated that the Veteran was to undergo removal of 
his left knee prosthesis, additional treatment for an 
infection, and then reimplantation.  This evidence draws into 
question whether the extent of the Veteran's left knee 
disability has changed since he last underwent a VA 
examination in October 2006.  

Additionally, in May 2007, the Veteran submitted copies of VA 
FORM 21-4142 (Release of information forms) to VA to obtain 
evidence of treatment of his left knee.  Although he has 
submitted evidence from the practitioners identified in the 
forms, this does not mean that he did not wish VA to assist 
him in obtaining additional evidence from these 
practitioners.  

For this reason, the Veteran should be asked to submit all 
evidence or the necessary documents for VA to assist him in 
obtaining evidence related to the status of his left knee 
disability.  Following this action and receipt of any 
pertinent evidence, the Veteran should be scheduled for a VA 
examination of his left knee to include a review of the 
claims file.  His claim should then be readjudicated with 
consideration of all evidence added to the record since the 
RO last reviewed this issue in November 2006.  

Since the Veteran last underwent a VA examination of his 
cervical spine, additional pertinent evidence has been 
received by VA.  Of particular note are June 2008 treatment 
records from "T.Z.", M.D. and a report of a magnetic 
resonance imaging study (MRI) of the Veteran's cervical spine 
conducted in February 2008, from Envision Imaging of Allen.  

One of the questions at issue is whether the Veteran suffers 
any neurological manifestations of his cervical spine 
disability.  In the October 2006 examination, the physician 
stated that the Veteran had tingling of his left ulnar two 
fingers.  The physician opined that this may be due to the 
Veteran's cervical spine disability or it may be due to ulnar 
neuritis, but he offered no opinion as to the probability of 
either cause.  

The MRI report provides additional diagnostic evidence.  In 
the treatment notes, Dr. T.Z. reported neurophysiological 
findings, including comments regarding sensory dysfunction of 
the Veteran's left medial aspect of the Veteran's distal 
forearm.  

It is unclear to the Board whether the Veteran's upper 
extremity sensory symptoms are due to his service connected 
cervical spine disability or to a nonservice connected 
deficit of a peripheral nerve.  On remand, the Veteran should 
be afforded another VA examination of his cervical spine, to 
include review of all evidence in the claims file and to 
include any necessary tests to determine the cause of his 
sensory symptoms.  

The examiner is asked to provide an opinion as to whether any 
neurologic symptoms are at least as likely as not the result 
of his cervical spine disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting 
that he identify all treatment providers 
who have treated his left knee and/or 
cervical spine conditions since November 
2006.  Ask the Veteran to either submit 
evidence from these providers or to 
execute the proper documents so that VA 
can assist him in obtaining such evidence.  
All evidence obtained should be associated 
with the claims file.  

2.  After all available evidence is 
obtained and associated with the claims 
file, schedule the Veteran for a VA 
examination of his cervical spine and his 
left knee.  The Veteran's claims file and 
a copy of this REMAND must be provided to 
the examiner.  The examiner is asked to 
review the claims file and to annotate the 
report as to whether the claims file was 
reviewed.  

With regard to the cervical spine 
examination, in addition to the standard 
measurements and findings relevant to such 
examinations for rating purposes, the 
examiner is asked to specifically make 
findings and offer an opinion as to 
whether the Veteran suffers any neurologic 
deficits that are as likely as not (a 50 
percent or greater probability) the result 
of his cervical spine disability.  Any 
indicated tests should be conducted and a 
rationale must be provided for the 
examiner's opinion.  

3.  After ensuring that the above 
development is completed and that the 
examination reports are adequate, 
readjudicate the Veteran's claims for 
increased ratings for his left knee and 
cervical spine disabilities.  If the 
benefits sought by the Veteran are not 
granted in full, provide the Veteran and 
his representative a supplemental 
statement of the case and allow for an 
appropriate time to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


